Citation Nr: 0425080	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from April 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for diabetes mellitus, 
type II (herbicide).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This claim is remanded to provide the veteran with a 
notification letter compliant with the Veterans' Claims 
Assistance Act (VCAA).
?	This claim is remanded to search for additional records 
verifying the veteran's alleged in-country service in 
the Republic of Vietnam.
?	This claim is remanded to obtain medical records noted 
by the veteran in the veteran's original claim in 
February 2001.

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Specifically, these laws and regulations require the VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  It is noted that the veteran has 
not yet been provided notice as required under these 
provisions in written format.  Accordingly, this should be 
accomplished prior to a final decision.  

In May 2001, the RO sent a notification letter to the 
veteran.  This letter did not comply with the duty to assist 
and the duty to notify, mandated by the VCAA.  A second 
letter must be issued to the veteran, outlining that he may 
submit any evidence that is not currently of record, what the 
RO will do to assist him in making his claim, what his 
responsibilities are in substantiating his claim, and it must 
ask the veteran to submit or request any additional evidence.  
This letter must also inform the veteran that he may submit 
lay statements of others who were in service with him or 
those who he had contact with shortly after being discharged 
from service.

In his claim addressed to the RO in February 2001, the 
veteran stated that he was diagnosed with a diabetes 
mellitus, or Type II diabetes, in August 1998.  The veteran 
provided the name of his family physician and further stated 
that he had been receiving treatment at the VA Medical Center 
(VAMC) in Scranton/Wilkes-Barre, Pennsylvania.  The RO made 
no effort to obtain these medical records to substantiate the 
veteran's claim.  These records must be obtained to establish 
a current disability.

As this claim for service connection for diabetes mellitus is 
related to herbicide exposure in the Republic of Vietnam, 
additional records must be obtained to determine whether the 
veteran had in-country service in Vietnam.  Through the 
National Personnel Records Center (NPRC), the RO determined 
that the veteran served in Thailand from January 1969 to 
January 1970.  No further attempts were made to verify the 
veteran's claim that he was assigned to temporary duty (TDY) 
in Vietnam.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished to 
ensure due process.  Accordingly, this case is REMANDED to 
the RO for the following:

1.  The RO must ensure that all provisions of VCAA are 
properly applied in the development of the claim.

2.  The veteran should be requested to identify any 
recent medical treatment for his diabetes mellitus (both 
private and VA), and the RO should request copies of all 
records associated with such treatment.  In particular, 
the veteran should be asked for the address and dates of 
treatment for his family physician, Dr. V.F. as well as 
his dates of treatment for the VAMC in Scranton/Wilkes-
Barre.  A failure to respond or negative reply to any 
request must be noted in writing and associated with the 
claims folder.

3.  Request copies of the veteran's service personnel 
records.  A failure to respond or negative reply to any 
request must be noted in writing and associated with the 
claims folder.

4.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to service connection for 
diabetes mellitus.  In the event that the claim is not 
resolved to the satisfaction of the appellant, the RO 
should issue a supplemental statement of the case, a 
copy of which should be provided the veteran, and his 
representative.  After they have been given an 
opportunity to submit additional argument, the case 
should be returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



